             LEE LITIGATION GROUP, PLLC
                            148 West 24th street, eighth Floor
                                    New York, NY 10011
                                      Tel: 212-465-1180
                                      Fax: 212-465-1181
                                 info@leelitigation.com


Writer’s Direct: (212) 661-1008
                 anne@leelitigation.com

VIA ECF
                                                                                April 22, 2021
The Honorable Frederic Block, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                  Re:     Buchanan v. Pay-o-matic Check Cashing Corp., et al.
                          No. 18-cv-0885

Dear Judge Block:

       We are counsel to Plaintiff in the above-referenced matter and write to respectfully
request the removal of the Opt Out form filed at Dkt. 143, which contains unredacted
information. A corrected, redacted version of the Opt Out form was submitted at Dkt. 145.

Respectfully submitted,

/s/ Anne Seelig


cc: all parties via ECF
